DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 38-55, as recited in the December 15, 2021 RCE, were subject to a non-final office action filed on January 28, 2022 (the “January 28, 2022 Non-Final Office Action”).  On July 27, 2022, Applicant submitted further amendments to claims 38-40, 43, 48, 50, 54, and 55 (the “July 27, 2022 Amendment”).  Claims 41, 42, 44-47, 49, and 51-53 were not amended in the June 29, 2022 Amendment (except for the amendments to independent claim 38 which they individually depend on).  As such, claims 38-55, as recited in the July 27, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 11-17, Regarding the Claim Rejections Under 35 U.S.C. § 103 Section, filed July 27, 2022, with respect to rejections of claims 38-55 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Specifically, Applicant argues that the combination of references cited in the January 28, 2022 Non-Final Office Action on their own or in combination do not teach “at least the form presentation of prompts driven be prescriptive medical protocols, inclusion of payor requirements (specific medical tests or specific clinical tests and findings, etc.), and automatic entry of the ICD codes based on certain conditions.” See Applicant’s Remarks, at p. 11.  Examiner respectfully disagrees with this assertion.
First, the Dew reference cited in the January 28, 2022 Non-Final Office Action (Dew et al. (Pub. No. US 2006/0116908) explicitly teaches a web-based data entry system and method for generating medical records that contains software programs and related and related system hardware elements generate a Health Care Finance Administration-compliant patient medical record. Dew, paragraph [0023].  In one embodiment, portions of the record are generated according to pre-examination clinical pathways (also referred to as flow charts or decision trees) (i.e., prompts driven by prescriptive medical protocols). Id.  Each pathway is structured as a decision tree with alternative branches extending from each tree node (decision node). Id.  Paragraph [0025] teaches that by using the clinical pathways (or clinical guidelines) (i.e., medical protocols) according to the present invention, the physician creates the patient record based on output branches he selects (or selected for him under software control) responsive to the condition or patient health information he enters at each node.
Paragraph [0026] in Dew explicitly teaches that at each pathway node, the physician is prompted to enter patient condition information (e.g., blood pressure, presence of pain) (i.e., the form presents prompts that are driven by the prescriptive medical protocols). Dew, paragraph [0026].  As the physician responds to the prompts by entering the requested information, the software clinical pathway logic selects the appropriate branch, responsive to the entered information, that extends from the current node to a subsequent node (see Dew, paragraph [0026]) (i.e., the form presents prompts that are driven by the prescriptive medical protocols), and when the pathway tree is traversed to an end node (leaf), the system presents an impression, diagnosis or treatment plan, or to a node that indicates the need for additional information, e.g., the need for additional medical tests. See Dew, paragraph [0027].  Therefore, Dew explicitly teaches a system with software programs for generated medical records, by presenting pre-examination clinical pathway decision trees with prompts for patient condition information that dictate the appropriate branch of the decision tree that will be followed.  Dew further teaches that when the pathway tree is traversed, the user (i.e., medical professional) is presented with an impression, diagnosis or treatment plan, or to a node that indicates the need for additional information.
Further, Dew teaches that the records also contain information required for prompt and accurate patient billing and for reimbursement of the medical services provider by the patient or a third party (i.e., each link in the pathway is based on payor requirements), such as an insurance carrier or government agency. Dew, paragraph [0004].  Further, paragraph [0055] explicitly teaches that insurance carriers may also insert conditional pre-approval prerequisites into the clinical pathways and thereby avoid the necessity of a pre-approval for a procedure that is on the pathway (i.e., the prompts and conditional dependency links comprise payor prompts and payor conditional dependency links).  Therefore, Dew explicitly teaches that the clinical pathway includes insurance payor requirements in the form of conditional pre-approval prerequisites.
 Next, the Ward reference cited in the January 28, 2022 Non-Final Office Action (Ward et al. (Pub. No. US 2015/0220689)) teaches a system and method for coding data from a medical encounter, including generating a coding summary report, wherein diagnosis codes may be automatically generated in response to the data item selections (i.e., automatic entry of the ICD codes based on certain conditions). See Ward, paragraph [0075].  Therefore, Ward explicitly teaches a system that is capable of automatically generated and inserted diagnosis codes into a medical report, and paragraph [0008] teaches that this feature is beneficial for assisting in gathering and/or documenting relevant data in a doctor-patient encounter for obtaining a proper, fully specified, diagnosis and/or procedure code.
  Therefore, when viewing the combination of references cited in the January 28, 2022 Non-Final Office Action, the combination of: Dew et al. (Pub. No. US 2006/0116908), as modified in view of: Myers (Pub. No. US 2004/0254816) and Ward et al. (Pub. No. US 2015/0220689), explicitly teaches a web-based data entry system and method for generating medical records that incorporates a clinical pathway decision tree which: (1) presents prompts based on clinical guidelines (i.e., medical protocols); (2) with payor conditional pre-approval prerequisites (i.e., the decision tree includes payor requirements); and (3) automatically generates and inserts ICD codes into the medical record.  As such, the combination of references cited in the January 28, 2022 Non-Final Office Action teaches the limitations described in Applicant’s claimed invention.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 39, 42, 44-47, 49, 50, 52, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Dew et al. (Pub. No. US 2006/0116908); in view of:
- Myers (Pub. No. US 2004/0254816); and
- Ward et al. (Pub. No. US 2015/0220689).

	Regarding claims 38, 54, and 55,
		- Dew teaches:
			- a system for use during a medical a medical examination for developing a patient diagnosis and treatment plan, the system for use by a medical professional, the system comprising (as described in claim 38) (Dew, paragraphs [0024], [0025], [0027], and [0028]; Paragraph [0024] teaches an apparatus (i.e., a system) and method for generating a patient record in text format, graphical format and database format.  Paragraph [0025] teaches that by using the clinical pathways (or clinical guidelines) according to the present invention, the physician creates the patient record (i.e., the system is used by a medical professional) based on the output branches he selects (or selected for him under software control) responsive to the condition or patient health information he enters at each node.  Paragraph [0027] teaches that the pathway tree is traversed to an end node (leaf) that presents an impression, diagnosis or treatment plan, or to a node that indicates the need for additional information, e.g., the need for additional medical tests (i.e., the system is used to determine a diagnose and/or treatment plan for a patient).  Paragraph [0028] teaches that traversal of the pathways continues until the decision tree identifies a final diagnosis and generates a care plan, e.g., nature of the disease condition or injury, patient education information, possible adverse outcomes of the disease, adverse outcomes of the treatment, differential diagnoses, risk factors and history (i.e., the system is for diagnosing a cause of a patient medical condition, including identifying a diagnosis and treatment for the patient).):
- a web-based platform for use during a medical examination for developing a diagnosis and treatment plan, the web-based platform for use by a medical professional, the web-based platform comprising (as described in claim 54) (Dew, paragraphs [0025], [0027], and [0033]; Paragraph [0033] teaches that the clinical pathway, including its nodes and interconnecting branches, executes using a word processor or another program capable of creating and editing text (such as Microsoft Pocket Word or Microsoft Word) and a directory-based operating system (such as Microsoft Windows).  Alternatively, the decision tree structure is operative using a web browser and/or a browser-based operating system (i.e., a web-based platform).  Paragraph [0025] teaches that by using the clinical pathways (or clinical guidelines) according to the present invention, the physician creates the patient record (i.e., the system is used by a medical professional) based on the output branches he selects (or selected for him under software control) responsive to the condition or patient health information he enters at each node.  Paragraph [0027] teaches that the pathway tree is traversed to an end node (leaf) that presents an impression, diagnosis or treatment plan, or to a node that indicates the need for additional information, e.g., the need for additional medical tests (i.e., the system is used to determine a diagnose and/or treatment plan for a patient).);
- a computer program product comprising a non-transitory computer-readable medium having stored thereon computer usable program code, which when executed by a computer, as operated by a medical professional during a patient encounter, causes the computer to develop a diagnosis and treatment plan for a patient by performing the followings steps (as described in claim 55) (Dew, paragraph [0102];  Paragraph [0102] teaches that the invention may also be embodied in the form of computer program code written in any of the known computer languages containing instructions embodied in tangible media such as floppy diskettes, CD-ROM’s, hard drives, DVD’s, removable media or any other computer-readable storage medium (i.e., a computer program product comprising a non-transitory computer readable medium having stored thereon computer usable program code). When the program code is loaded into and executed by a general purpose or a special purpose computer, the computer becomes an apparatus for practicing the invention.  Further, paragraph [0102] teaches that the invention can also be embodied in the form of a computer program code, for example, whether stored in a storage medium loaded into and/or executed by a computer or transmitted over a transmission medium (i.e., a computer program product comprising a non-transitory computer readable medium having stored thereon computer usable program code), such as over electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, wherein when the computer program code is loaded into and executed by a computer, the computer becomes an apparatus for practicing the invention.):
				- an input device for receiving patient medical information entered by the medical professional in response to prompts for the patient medical information, the patient medical information related to one or more of patient symptoms, patient medical history, patient vital signs, findings from laboratory tests, findings from medical diagnostic tests, and findings from clinical examinations (as described in claims 38 and 54 and substantially similarly described in claim 55) (Dew, paragraphs [0040], [0041], and [0043]; Paragraph [0040] teaches that at a step 20, the details of the patient’s present illness and past medical history are taken and recorded (i.e., receiving patient medical information).  Conventionally, this is accomplished by having the patient complete a preprinted medical history form that includes the patient’s name, identification number, site (office or hospital), date of encounter, insurance information, primary care physician, date of injury (if any), whether the injury is work related, list of present medications, past medical history, past surgical history, family history, social history and any present symptoms (i.e., the medical input information is related to patient systems and patient medical history).  Office staff begin the process of creating the medical record or patient record by entering the demographic and medical history information from the medical history form into the computing device 16 (or into the data input/output device 10) (i.e., the medical information is entered by a medical professional). See a step 22.  Paragraph [0041] teaches that at step 24, the physician conducts a physical examination of the patient with particular attention to any present symptoms. As indicated at a step 26, during the examination (i.e., a patient encounter) the physician enters examination findings into the clinical pathway presented by the data input/output device 10 (i.e., receiving patient medical information as entered by a medical professional at an input device, where the information relates to findings from clinical examinations and where the patient medical information is entered by the medical professional during a patient encounter).  In another embodiment, the physician enters the findings into the data input/output device 10 after the examination has been completed.  However, data entry concurrent with examination is preferable, as the clinical pathway structure assists (prompts) the physician by identifying examination processes that the physician should consider or conduct to accurately diagnose existing medical conditions (i.e., the information is entered in response to prompts).  Alternatively, the findings can be entered by a para-professional during or following the examination under the direction of the examining physician.  Paragraph [0043] teaches that the patient’s condition is evaluated as the physician traverses a path through the clinical pathways, inputting patient information responsive to prompts at each node (i.e., the medical information is entered by the medical professional in response to prompts) and directed to a subsequent node (via an output branch) responsive to the entered information.);
				- a display for displaying a current prompt and for displaying anatomical renderings (as described claims 38, 54, and 55) (Dew, paragraphs [0043], [0060], and [0066], FIG. 5; Paragraph [0043] teaches that the patient’s condition is evaluated as the physician traverses a path through the clinical pathways, inputting patient information responsive to prompts at each node and directed to a subsequent node (via an output branch) responsive to the entered information (i.e., a display for displaying successive prompts for patient input information).  Paragraph [0043] further teaches that nodes can be files preferably named according to an anatomical or clinical relevance of the node (i.e., displaying prompts for anatomical renderings for use by the medical professional).  In one embodiment, certain node files contain text information that solicits additional information (prompts) or provides instructions to the physician to assist in determining the output branch from that particular tree node.  Paragraph [0066] teaches that the dating input/output device comprises a display 50 (see Figure 5).  Paragraph [0066] teaches that the pathway branches are displayed as icons on the display 50 (i.e., displaying current prompts) and in an embodiment where the display 50 includes touch screen capabilities; the clinical path is selected by touching the icon that represents the desired path, such as the results of a clinical examination test.  Paragraph [0060] teaches that the pathways are segregated into regional anatomical areas (for example, the spine, long bones, and joints) (i.e., displaying anatomical renderings).);
				- a dynamically generated form created “on the fly” by a succession of current prompts individually and successively displayed on the display, each current prompt requesting patient medical information, each current prompt requesting patient medical information, each current prompt having a number of conditional dependency links extending therefrom equal in number to an equal number of subsequent prompts from the current prompt, the form generated as the patient information entered in response to a current prompt satisfies a conditional dependency link that extends from the current prompt and terminates on a subsequent prompt, certain prompts requiring structured responses that are displayed on the display for selection by the medical professional (as described in claims 38, 54, and 55) (Dew, paragraphs [0004], [0029], [0040], [0043]; Paragraph [0040] teaches that the electronic record may be in the form of a Microsoft Word document on the computing device 16.  The document comprises an established format or template that the staff member populates with the information taken from the patient’s medical history form (i.e., a dynamically generated form created “on the fly” by a succession of current prompts individually and successively displayed on the display).  At this stage, patient identification labels can be pre-printed for later attachment to the various reports, letters, procedure results, etc. that are generated in conjunction with the medical services rendered.  Paragraph [0043] teaches that the patient's condition is evaluated as the physician traverses a path through the clinical pathways, inputting patient information responsive to prompts at each node and directed to a subsequent node (via an output branch) responsive to the entered information (i.e., each current prompt having a number of conditional dependency links extending therefrom equal in number to an equal number of subsequent prompts from the current prompt).  The nodes can be files preferably named according to an anatomical or clinical relevance of the node.  In one embodiment, certain node files contain text information that solicits additional information (prompts) or provides instructions to the physician (i.e., conditional dependency links) to assist in determining the output branch from that particular tree node (i.e., certain prompts requiring structured responses that are displayed on the display for selection by the medical professional).  Paragraph [0029] teaches that the path traversed through the tree and the conclusions reached during the traversal to the end nodes are recorded according to the present invention to generate the patient’s medical record.  This medical record is more detailed than a conventionally dictated record.  Further, because the record is generated in response to decision-tree prompts, the record includes the results of an examination directed by medically accepted clinical pathways (i.e., the form generated as the patient information entered in response to a current prompt satisfies a conditional dependency link that extends from the current prompt and terminates on a subsequent prompt).  Use of the decision tree structure thus enhances the probability of a correct diagnosis, while providing automatic “dictation” based on the clinical path traversed and the information supplied.  Paragraph [0004] teaches that the records also contain information required for prompt and accurate patient billing and for reimbursement of the medical services provider by the patient or a third party (i.e., each link in the pathway is based on payor requirements), such as an insurance carrier or government agency.);
				- a processor for receiving the patient medical information from the input device, and for identifying which conditional link from the current prompt is satisfied by the patient medical information, a satisfied conditional link leading to the subsequent prompt that is then presented to the medical professional on the display, wherein the current and subsequent prompts and the connecting conditional dependency links are based on medical protocols such that the medical examination is governed by the medical protocols expressed as current and subsequent prompts and interconnecting conditional dependency links (as described in claims 38 and 54 and substantially similarly described in claim 55) (Dew, paragraphs [0026]-[0028], [0043], and [0044];  Paragraph [0026] teaches that at each pathway node the physician is prompted to enter patient condition information (e.g., blood pressure, presence of pain).  As the physician responds to the prompts by entering the requested information (i.e., the processor receives the patient medical information from the input device), the software clinical pathway logic selects the appropriate branch, responsive to the entered information, that extends from the current node to a subsequent node (i.e., the pathway determines with conditional link is satisfied based on the information that is input be the medical professional, which leads to subsequent prompts).  At the subsequent node the physician again responds to the node prompt and follows the selected branch.  In another embodiment each prompt presents candidate responses.  By selecting the most appropriate response from among those presented, the physician is directed to the next node responsive to the selected response (i.e., the prompts are displayed in a form-based structure).  Paragraph [0027] teaches that the pathway tree is traversed to an end node (leaf) that presents an impression, diagnosis or treatment plan, or to a node that indicates the need for additional information, e.g., the need for additional medical tests (i.e., answering the prompts and following the resultant link guides the medical examination to elicit increasingly more detailed patient medical input information).  In one embodiment certain nodes (especially end nodes) include a link (such as a hyperlink) to additional information, such as detailed medical information).  Paragraph [0028] teaches that traversal of the pathways continues until the decision tree identifies a final diagnosis and generates a care plan (i.e., each pathway ends in a final, medical diagnosis).  Paragraph [0043] teaches that patient’s condition is evaluated as the physician traverses a path through the clinical pathways, inputting patient information responsive to prompts at each node (i.e., the processor receives the patient medical information from the input device) and directed to a subsequent node (via an output branch) responsive to the entered information.  Paragraph [0043] further teaches that in one embodiment, certain node files contain text information that solicits additional information (prompts) or provides instructions to the physician to assist in determining the output branch from that particular tree node (i.e., the pathway determines which conditional link is satisfied based on the information that is input be the medical professional, which leads to subsequent prompts).  Files can also contain visual images to assist the physician with the examination process prompted by the node (i.e., subsequent prompts guide the patient examination according to medical protocols).  Paragraph [0044] further teaches that each clinical pathway node comprises one or more output branches (i.e., conditional links) each branch associated with a potential or candidate response to the inquiry at the node. When the physician identifies the most appropriate response, she is directed along the associated output branch (i.e., the pathway determines which conditional link is satisfied based on the information that is input be the medical professional, which leads to subsequent prompts, wherein the current and subsequent prompts guide the medical professional during a patient examination according to the medical protocols).  Certain intermediate nodes present tentative findings or conclusions as to the patient's condition.  Other intermediate nodes suggest collecting additional patient information, e.g., laboratory tests or clinical examinations.  The selected path leads to a subsequent node (a file) that includes proposed findings responsive to the path traversed to that node and/or prompts for additional information.);
				- wherein certain one of the prompts and the conditional dependency links comprise payor prompts and payor conditional dependency links, to ensure the payor requirements are satisfied before payment is made by the payor for a medical service (as described in claims 38, 54, and 55) (Dew, paragraphs [0030], [0038], and [0054]; Paragraph [0030] teaches that the generated according to the present invention also includes ordered procedural tests, follow-up notes, informed consent forms, operative notes, procedure notes, referral request letters, consult response letters, and the ICD-9 and CPT procedure and diagnosis codes used by insurance carrier (i.e., inserted payor prompts, wherein the inserted payor prompts comprise, payor-required laboratory tests, payor required diagnostic tests, and payor-required clinical examinations).  The inclusion of these diagnosis and treatment codes simplifies the billing, utilization review and payment processes (i.e., the pathways also include payor-requirement prompts for patient medical information as required by a payor).  Paragraph [0038] also teaches that the decisional clinical pathways of the present invention allow the automatic assignment of appropriate procedure and diagnosis codes (to facilitate for insurance processing) as branches of the pathway are encountered during the examination process (i.e., the pathways also include payor-requirement prompts for patient medical information as required by a payor).  Paragraph [0054] also teaches that for insurance claim processing, letters of authorization for operative procedures and diagnostic tests are automatically generated.  Paragraph [0055] also teaches that insurance carriers may also insert conditional pre-approval prerequisites into the clinical pathways and thereby avoid the necessity of a pre-approval for a procedure that is on the pathway (i.e., the prompts and conditional dependency links comprise payor prompts and payor conditional dependency links).  For example, assume a given procedure requires pre-approval and the pre-approval is routinely granted only if conditions A and B are presented.  The insurance carrier and physician can avoid the pre-approval process by including the procedure in the decision tree only along a path that confirms the conditions A and B are present.  (i.e., certain pathways include payor-requirements for patient medical information that is required by a payor before payment is made by the payor for a medical service).);
				- wherein a corresponding ICD code is associated with certain ones of the prompts and certain ones of the conditional dependency links, and wherein the corresponding ICD 9 code is automatically entered into the patient medical record in real time as the associated prompt is encountered or the associated conditional dependency link is traversed during the medical examination (similar to the limitation described in claims 38, 54, and 55) (Dew, paragraph [0030]; Paragraph [0030] teaches that the patient’s record generated according to the present invention also includes ordered procedural tests, follow-up notes, informed consent forms, operative notes, procedure notes, referral request letters, consult response letters, and the ICD-9 and CPT procedure and diagnosis codes used by insurance carrier (i.e., the pathway inputs ICD 9 codes into the patient’s medical condition report based on the entered patient medical information). The inclusion of these diagnosis and treatment codes simplifies the billing, utilization review and payment processes.  Paragraph [0030] further teaches that the reports are generated by the system and method of the present invention based on the path traversed through the clinical pathway and the supplied patient condition information (i.e., the ICD 9 codes are automatically entered into the patient medical record in real time as the associated prompt is encountered or the associated conditional dependency link is traversed during the medical examination).); and
				- wherein a succession of prompts and conditional dependency links terminates at a diagnosis of a patient’s medical condition and treatment plan for the patient’s medical condition (as described in claims 38, 54, and 55) (Dew, paragraph [0027]; Paragraph [0027] teaches that the pathway tree is traversed to an end node (leaf) that presents an impression, diagnosis or treatment plan (i.e., the prompts and conditional dependency links terminate at a diagnosis of the patient’s medical condition and a treatment plan for the patient’s medical condition), or to a node that indicates the need for additional information, e.g., the need for additional medical tests.  Paragraph [0028] teaches that traversal of the pathways continues until the decision tree identifies a final diagnosis and generates a care plan, e.g. nature of the disease, condition or injury, patient education information, possible adverse outcomes of the disease, adverse outcomes of the treatment, differential diagnoses, risk factors and history (i.e., the prompts and conditional dependency links terminate at a diagnosis of the patient’s medical condition and a treatment plan for the patient’s medical condition).).
		- While Dew teaches a system, web-based platform, and computer program product comprising a non-transitory computer-readable medium, which automatically enter ICD 9 codes in a medical condition report (see Dew, paragraph [0030] and analysis above), Dew does not explicitly teach a system, web-based platform, and computer program product, comprising a non-transitory computer-readable medium, wherein:
			- absent execution of the payor prompts and traversal of the payor conditional dependency links, payment by the payor is denied (as described in claims 38, 54, and 55);
			- the corresponding ICD 10 (emphasis added) code is automatically entered into the patient medical record in real time as the associated prompt is encountered or the associated conditional dependency link is traversed during the medical examination (as described in claims 38, 54, and 55);
			- the processor for providing real time feedback and error checking information to the medical professional during the patient encounter as the patient medical information is entered (as described in claims 38, 54, and 55); and
- the processor for supplying the patient medical condition report to the display, the patient condition report including a transcript of the patient medical information, corresponding ICD 10 (emphasis added) codes, a diagnosis of the patient’s medical condition, and one of a treatment plan, indications, and contraindication (as described in claims 38, 54, and 55).
		- However, in analogous art of medical systems and methods for recording and reporting medical services performed by medical professionals, Myers teaches a system and method, wherein:
			- absent execution of the payor prompts and traversal of the payor conditional dependency links, payment by the payor is denied (as described in claims 38, 54, and 55) (Myers, paragraphs [0004] and [0008], [0089], and [0137]; Paragraph [0137] teaches that in the event that the physician is unsure of which service-related parameter(s) (e.g., cognitive CPT code(s), non-cognitive CPT code(s), ICD-9 code(s) and/or diagnostic indication code(s)) must be selected to comply with the reporting requirements of the patient’s insurer or other third party payor(s), the physician may use the user interface of devices 101 and/or 161 to request display of the insurer’s reporting requirements (e.g., by using the user interface to select a virtual button or icon entitled "VIEW REPORTING REQUIREMENTS" or equivalent which may be presented on the local device's screen or display) (i.e., displaying the payor-required codes for laboratory tests, diagnostic tests, or clinical examinations). The requirements are preferably stored in the memory 143 of the remote processing device 103 or in some other computer-readable media 137 operably coupled to and accessible by the remote processing device 103.  Responsive to receiving the selection from the physician, the local processing device 101 communicates a request for the reporting requirements to the remote processing device 103 via the computer network 107 and any necessary communication links 117, 118.  The remote processing device 103 responds to the request by communicating the reporting requirements to the local processing device 101 and/or wireless communication device 161 via the computer network 107 for display to the physician. Paragraph [0008] teaches that failure to provide the proper codes for the procedures administered or recommended will likely result in either a denial of payment (i.e., payment by the payor is denied if the payor-required diagnostic test or clinical examination is not executed and included in the medical claim) or a substantial delay in payment of the claim.  Paragraph [0089] teaches that this features is beneficial for facilitating rapid, accurate, and efficient generation of medical billing reports and medical treatment or procedure reports.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for recording and reporting medical services performed by medical professionals at the time of the effective filing date of the claimed invention to modify the system, browser-based operating system, and computer program code taught by Dew, to incorporate a step and feature directed to inserting prompts for information required for a medical insurance carrier to approve and pay for certain medical services, as taught by Myers, in order to facilitate rapid, accurate, and efficient generation of medical billing reports and medical treatment or procedure reports d. See Myers, paragraph [0089]; see also MPEP § 2143 G.
		- However, in analogous art of medical systems and methods for automatically generating medical reports, Ward teaches a system and method, wherein: 
			- the corresponding ICD 10 (emphasis added) code is automatically entered into the patient medical record in real time as the associated prompt is encountered or the associated conditional dependency link is traversed during the medical examination (as described in claims 38, 54, and 55) (Ward, paragraphs [0058], [0063], and [0075]; Paragraphs [0058] and [0063]; Paragraph [0063] teaches that as additional degrees of detail are obtained/documented, each detail may be provided to the diagnosis section for purposes of obtaining sufficient diagnosis code detail to obtain an accurate diagnosis code (i.e., automatically entering diagnostic codes).  Paragraph [0058] teaches that collected (or selected) data elements which are entered outside of the diagnosis section may provide information that is correlated to a specific code, such as an ICD-10 CM or PCS code (i.e., the information that is entered is automatically associated with ICD-10 codes).  Paragraph [0075] further teaches that a coding summary report may also be generated at FIG. 30.  It is appreciated that data relevant to coding may be summarized and provided in the illustrated report in a manner that it may be utilized by another individual to generate the codes while having all necessary information for a particular code (i.e., the corresponding ICD 10 codes are automatically entered into the patient medical record).  Further, in some aspects the diagnosis codes may be automatically generated in response to the data item selections (i.e., the corresponding ICD 10 codes are automatically entered into the patient medical record in real time as the prompts and patient medical information is entered during the medical examination).   Such diagnoses may be provided to the physician or another medical professional for approval or confirmation.);
- the processor for providing real time feedback and error checking information to the medical professional during the patient encounter as the patient medical information is entered (as described in claims 38, 54, and 55) (Ward, paragraphs [0011] and [0073]; Paragraph [0011] teaches that in one embodiment, error checking methods may also be implemented such that when a user completes, or finishes a portion of, the data item collection and one or more data entries are missing with respect to a likely diagnosis or procedure, the user may be notified of the deficiencies and provided with information regarding the steps that can be completed in order to yield a properly specified code (i.e., providing real time feedback and error checking information to the medical professional during the patient encounter as the patient medical information is entered).  Paragraph [0073] teaches that when the medical chart is ready to be finalized, embodiments may implement another error check procedure to insure that all necessary data has been obtained/documented (i.e., providing real time feedback and error checking information to the medical professional during the patient encounter as the patient medical information is entered).  For example, if deficiencies relating to procedures, regulatory requirements and/or diagnosis coding information exists, a feedback report may be generated and provided to a user (i.e., providing real time feedback to the medical professional during the patient encounter as the patient medical information is entered).  Such feedback may be in the form of an error report or may be provided in any other manner to conveniently notify the user of missing information/data points.); and
- the processor for supplying the patient medical condition report to the display, the patient condition report including a transcript of the patient medical information, corresponding ICD 10 (emphasis added) codes, a diagnosis of the patient’s medical condition, and one of a treatment plan, indications, and contraindication (as described in claims 38, 54, and 55) (Ward, paragraphs [0008] and [0073], FIGS. 26-28; Paragraph [0073] teaches that Figures 26 and 27 illustrate a medical report which is generated in response to the selected data elements which are selected throughout the course of the patient encounter (i.e., generating a patient medical condition report with a transcript of the patient medical information collected during the patient encounter).  The line items of this report may be automatically generated and/or may be manually filled in by a medical professional.  The information contained in the medical report may be further utilized by coding personnel to confirm or refine ICD-10 code selections (i.e., the presented medical condition report includes the corresponding ICD 10 codes).  Figure 28 illustrates instructions which may be given to a patient which contain pertinent information regarding the patient’s diagnosis, recommendations/instructions for treatment and the like (i.e., the patient medical condition report further comprises patient diagnoses, treatment plans, and indications).  Paragraph [0008] teaches that these feature are beneficial for assisting in gathering and/or documenting relevant data in a doctor-patient encounter for obtaining a proper, fully specified, diagnosis and/or procedure code.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for automatically generating medical reports at the time of the effective filing date of the claimed invention to further modify the system, browser-based operating system, and computer program code taught by Dew, as modified in view of Myers, to incorporate steps and features directed to (i) automatically associating ICD-10 codes with certain data elements in a medical report; (ii) providing real time feedback and error checking the user as the medical information is being entered; and (iii) presenting the medical reports with ICD-10 codes, as taught by Ward, in order to assist in gathering and/or documenting relevant data in a doctor-patient encounter for obtaining a proper, fully specified, diagnosis and/or procedure code. See Ward, paragraph [0008]; see also MPEP § 2143 G.

	Regarding claim 39,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 39 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the processor comprises a web server or a virtual server, and wherein when the processor comprises a web server, code resident on the web server programmatically generates the form on a web browser (Dew, paragraphs [0068] and [0086]; Paragraph [0068] teaches he patient records are stored as one or more web pages (preferably in text/ASCII or Microsoft Word.RTM. format) on a web server 100 of FIG. 7 (i.e., the processor includes a web server).  Paragraph [0086] teaches that the web server 100 stores the software code for displaying the clinical pathways, controlling data entry, creating the medical and identification records and generating the reports (i.e., the web server generates the forms on a web browser in response to the patient medical information entered by the professional).).
	The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 42,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 42 depends on), as described above.
		- Ward further teaches a system, wherein:
			- the real time feedback and error checking information comprises information related to validity and sufficiency of the patient medical information entered in response to the prompt (Ward, paragraph [0011]; Paragraph [0011] teaches that Paragraph [0011] teaches that in one embodiment, error checking methods may also be implemented such that when a user completes, or finishes a portion of, the data item collection and one or more data entries are missing with respect to a likely diagnosis or procedure, the user may be notified of the deficiencies and provided with information regarding the steps that can be completed in order to yield a properly specified code (i.e., the real time feedback and error checking function comprises information related to the validity and sufficiency of the patient medical information entered by the medical professional in response to the prompt).).
	The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 44,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 44 depends on), as described above.
		- Dew further teaches a system, wherein:
			- certain prompts require conducting diagnostic tests, and wherein results of the diagnostic tests are input as responses to the certain prompts (Dew, paragraphs [0028] and [0044]; Paragraph [0028] teaches that as follow-up test results become available, they are entered into the clinical pathways (i.e., the results of diagnostic tests are input as responses to the prompts in the clinical pathway).  Paragraph [0044] teaches that certain intermediate nodes suggest collecting additional patient information, e.g., laboratory tests or clinical examinations (i.e., certain prompts require conducting diagnostic tests).).
	The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 45,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 45 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the conditional dependency links are changeable as new prescriptive medical protocols become available (Dew, paragraph [0043]; Paragraph [0043] teaches that the nodes and branches of the clinical pathways are updated as new pathways are generated by federal government agencies, special medical societies or other medical-related organizations (i.e., the conditional dependency links in the clinical pathways are changed and updated as new medical protocols become available).).
	The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 46,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 46 depends on), as described above.
		- Dew further teaches a system, wherein:
			- one or more of the patient medical information, the findings, the diagnosis and the treatment plan are input to a medical registry (Dew, paragraphs [0050] and [0063]; Paragraph [0050] teaches that the record is stored in digital form at a networked site (i.e., storing the patient medical information, including the findings, the diagnosis, and the treatment plan in a medical registry) to permit easy access by authorized personnel.  Also, paragraph [0068] teaches that the patient records are stored as one or more web pages on a web server 100 (i.e., storing the patient medical information, including the findings, the diagnosis, and the treatment plan in a medical registry).).
	The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 47,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 47 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the patient medical condition report is displayed on the display or printed in narrative form (Dew, paragraphs [0052] and [0079]; Paragraph [0052] teaches that an office staff member operates the computing device 16, as indicated at step 32, to print or transmit reports derived from the medical record (i.e., the patient medical condition report is printed).  Paragraph [0052] further teaches that the medical record includes the various predetermined codes that identify the nature and extent of the physician's examination, billing codes, the patient’s care plan, including physician-advised treatments (e.g., prescription drugs, exercises, patient limitations or constraints) and additional ordered procedures such as x-rays, blood work, etc. (i.e., the report is generated in narrative form).   Paragraph [0079] teaches that the patient’s records are retrieved for display in the browser window (i.e., displaying the patient medical condition report).  Under the broadest reasonable interpretation of the phrase “narrative form” (e.g., a spoken or written account of connected events), this disclosure in paragraphs [0052] and [0079] of Dew is interpreted as displaying the determined medical conditions in narrative form, because the final information provided to the health care provider comprises various information including the predetermined examination codes, billing codes, patient’s care plan, and physician-advised treatment, as a written account of the patient encounters.).
The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 49
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 49 depends on), as described above.
		- Myers further teaches a system, wherein:
			- the input device accepts inputs comprising a gesture, a motion, text entry, key stroke entry, audio entry or radiographic scans (Myers, paragraph [0032]; Paragraph [0032] teaches that any wired or wireless device having basic data entry capabilities, e.g., text and speech, and capable of accessing the system 8 can be used as the data input/output device 10 (i.e., devices for receiving input comprising a text entry, key stroke entry, or audio entry).).
The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 50,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 50 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the prompts patient medical information entered in response to a prompt and conditional dependency links between prompts create a path through a decision tree and thereby a path through the prescriptive medical protocols, leading to the diagnosis and treatment plan based on the prescriptive medical protocols (Dew, paragraphs [0025] and [0028]; Paragraph [0025] teaches that by using sing the clinical pathways (or clinical guidelines) according to the present invention, the physician creates the patient record based on the output branches he selects (or selected for him under software control) responsive to the condition or patient health information he enters at each node.  Information entry and the output branch selection responsive thereto traverse a path through the clinical pathway (i.e., the responses to the prompts create a path through a decision tree).  The generated medical record captures the data entered and the path traversed.  Paragraph [0028] teaches that traversal of the pathways continues until the decision tree identifies a final diagnosis and generates a care plan, e.g. nature of the disease, condition or injury, patient education information, possible adverse outcomes of the disease, adverse outcomes of the treatment, differential diagnoses, risk factors and history (i.e., the path through the decision tree leads to a diagnosis and treatment plan).).
The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 52,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 52 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the display presents medical references and differential diagnoses (Dew, paragraphs [0028] and [0099]; Paragraph [0028] teaches that traversal of the pathways continues until the decision tree identifies a final diagnosis and generates a care plan, e.g., nature of the disease, condition or injury, patient education information, possible adverse outcomes of the disease, adverse outcomes of the treatment, differential diagnoses (i.e., the results that are displayed may include differential diagnoses), risk factors and history.  Paragraph [0099] teaches that hyperlinks can also be placed within the diagnostic pathway and/or at the applicable intermediate or end nodes, allowing the physician to click the link to view additional information about the conditions associated with that node, including drugs and devices that may alleviate the indicated condition (i.e., the display presents medical reference information).).
The motivations and rationales for modifying the system taught by Dew, in view of: Myers and Ward, described in the analysis of the obviousness rejection of claim 38 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 40, 43, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dew et al. (Pub. No. US 2006/0116908), as modified in view of: Myers (Pub. No. US 2004/0254816) and Ward et al. (Pub. No. US 2015/0220689), as applied to claim 38 above, and further in view of:
- Green, Jr. et al. (Pub. No. US 2011/0301982).

Regarding claim 40,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 40 depends on), as described above.
		- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
			- the conditional dependency links are not presented to the medical professional on the display.
		- However, in analogous art of systems and methods which incorporate medical software for clinical decision support, Green, Jr. teaches a system, wherein:
			- the conditional dependency links are not presented to the medical professional on the display (Green, Jr., paragraphs [0273] and [0285]; Paragraph [0273] teaches that if the user selects a "Yes" option from a pull-down menu (i.e., selecting a conditional dependency link) when a patient responds positively to the question "Have you ever had these symptoms before?", then the progress may be automatically populated with follow-up questions for the clinician, such as "How long ago?" and "What treatments were used?" (i.e., the conditional dependency links are presented to the medical professional on the display if the medical professional selects one of the options).  And if the user selects a "No" option from a pull-down menu when a patient responds negatively to the initial question, the follow-up questions will not appear (i.e., the conditional dependency links are not shown to the medical professional on the display if the medical professional selects the other option).  Therefore, this disclosure shows that the follow-up questions in the guided protocol (i.e., the conditional dependency links) are presented/not presented based on the selections made by the medical professional.  Therefore, one of ordinary skill in the art will recognize that this disclosure in Green, Jr. teaches a decision tree model with different branches, where the subsequent branches are not presented to the medical professional until the medical professional makes selections to prompts for information.  Paragraph [0285] teaches that this feature is beneficial for serving as the clinician’s guideline or checklist during a physical examination of a patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which incorporate medical software for clinical decision support at the time of the effective filing date of the claimed invention to further modify the system, browser-based operating system, and computer program code taught by Dew, as modified in view of: Myers and Ward, to incorporate a step and feature directed to displaying follow-up questions to a clinician based on the clinician’s responses to the previous questions in the decision tree, as taught by Green, Jr., in order to serve as the clinician’s guideline or checklist during a physical examination of a patient. See Green, Jr., paragraph [0285]; see also MPEP § 2143 G.

Regarding claim 43,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 43 depends on), as described above.
		- Dew further teaches a system, wherein:
		- certain prompts have candidate structured responses in the form of anatomical images, questions with lists of candidate answers, questions eliciting a numerical value answer, point and click responses, and questions soliciting responses in the form of free-text entries (Dew, paragraphs [0026], [0045], [0060], and [0066]; Paragraph [0026] teaches that at each pathway node the physician is prompted to enter patient condition information (e.g., blood pressure, presence of pain) (i.e., prompts to enter the patient’s blood pressure is an example of a “question eliciting a numerical value answer”).  Paragraph [0026] further teaches that in another embodiment each prompt presents candidate responses (i.e., the candidate responses are in the form of questions with lists of candidate answers).  By selecting the most appropriate response from among those presented, the physician is directed to the next node responsive to the selected response.  Paragraph [0045] teaches that in addition to the records and reports generated by traversing a path through the pathway, the physician can add an addendum (e.g., free text information) to the generated medical record (i.e., the candidate response may include questions soliciting responses in the form of free-text entries).  Paragraph [0060] teaches that for orthopedic applications, the pathways are segregated into regional anatomical areas (for example, the spine, long bones, and joints). The next node prompts for the left or right side of the body (i.e., the candidate responses are in the form of anatomical images), where applicable.  The next nodes request x-ray status and findings information (no films taken, outside x-ray findings, or office x-ray findings.  Paragraph [0066] also teaches that free text information can be entered into the data input/output device 10 via the keypad at any step along the clinical pathway and referenced back to a previous entry if desired (i.e., the candidate response may include questions soliciting responses in the form of free-text entries).  Paragraph [0099] teaches that hyperlinks can also be placed within the diagnostic pathway and/or at the applicable intermediate or end nodes, allowing the physician to click the link (i.e., point and click responses) to view additional information about the conditions associated with that node, including drugs and devices that may alleviate the indicated condition.).
- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
	- certain prompts have candidate structured responses in the form of checkboxes and radio buttons.
- However, in analogous art of systems and methods which incorporate medical software for clinical decision support, Green, Jr. teaches a system, wherein:
			- certain prompts have candidate structured responses in the form of checkboxes and radio buttons (Green, Jr., paragraphs [0326], [0332], and [0334]; Paragraph [0326] teaches that the clinician can select the relevant chief complaint(s) by clicking in the check box (i.e., the candidate responses are in the form of checkboxes) beside the corresponding chief complaint or by speech command (e.g., by saying: "Chief Complaints."--"I am tired."--"My chest hurts." into a dictation microphone 4200).  Paragraph [0334] teaches that the clinician can click on or say the actual name of the symptom. Selecting the symptom in that way will cause the radio button (i.e., the candidate responses are in the form of radio buttons) to change to "positive" and a pop-up box will appear, as shown in the foreground of FIG. 32.  Paragraph [0332] teaches that these features are beneficial for allowing the clinician to choose which information to include to include in the record based on the patient’s reason for visit, physical appearance, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which incorporate medical software for clinical decision support at the time of the effective filing date of the claimed invention to further modify the system, browser-based operating system, and computer program code taught by Dew, as modified in view of: Myers and Ward, to incorporate a step and feature directed to presenting responses in the form of check boxes and radio buttons, as taught by Green, Jr., in order to allow the clinician to choose which information to include to include in the record based on the patient’s reason for visit, physical appearance, etc. See Green, Jr., paragraph [0332]; see also MPEP § 2143 G.

Regarding claim 48,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 48 depends on), as described above.
- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
	- one or more of candidate structured responses comprise a check box or as a radio button for selection by the medical professional based on the patient medical information.
- However, in analogous art of systems and methods which incorporate medical software for clinical decision support, Green, Jr. teaches a system, wherein:
			- one or more of candidate structured responses comprise a check box or as a radio button for selection by the medical professional based on the patient medical information (Green, Jr., paragraphs [0326], [0332], and [0334]; Paragraph [0326] teaches that the clinician can select the relevant chief complaint(s) by clicking in the check box (i.e., the candidate responses are in the form of checkboxes) beside the corresponding chief complaint or by speech command (e.g., by saying: "Chief Complaints."--"I am tired."--"My chest hurts." into a dictation microphone 4200).  Paragraph [0334] teaches that the clinician can click on or say the actual name of the symptom. Selecting the symptom in that way will cause the radio button (i.e., the candidate responses are in the form of radio buttons) to change to "positive" and a pop-up box will appear, as shown in the foreground of FIG. 32.  Paragraph [0332] teaches that these features are beneficial for allowing the clinician to choose which information to include to include in the record based on the patient’s reason for visit, physical appearance, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which incorporate medical software for clinical decision support at the time of the effective filing date of the claimed invention to further modify the system, browser-based operating system, and computer program code taught by Dew, as modified in view of: Myers and Ward, to incorporate a step and feature directed to presenting responses in the form of check boxes and radio buttons, as taught by Green, Jr., in order to allow the clinician to choose which information to include to include in the record based on the patient’s reason for visit, physical appearance, etc. See Green, Jr., paragraph [0332]; see also MPEP § 2143 G.

Regarding claim 51,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 51 depends on), as described above.
		- Dew further teaches a system, wherein:
			- the patient medical input information further comprises one or more of an injury type, current symptoms, symptoms duration, and symptoms progress [Examiner notes that this claim limitation only requires that the patient medical information comprise: (1) patient vital signs information; and (2) one or more of: (a) an injury type; (b) current symptoms; (c) symptoms duration; and (d) symptoms progress] (Dew, paragraphs [0040]; Paragraph [0040] teaches that at a step 20, the details of the patient’s present illness and past medical history are taken and recorded. Conventionally, this is accomplished by having the patient complete a preprinted medical history form that includes the patient’s name, identification number, site (office or hospital), date of encounter, insurance information, primary care physician, date of injury (if any), whether the injury is work related (i.e., the patient medical input information comprises an injury type), list of present medications, past medical history, past surgical history, family history, social history and any present symptoms (i.e., the patient medical input information comprises current symptoms).).
- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
	- the patient medical input information further comprises patient vital sign information.
- However, in analogous art of systems and methods which incorporate medical software for clinical decision support, Green, Jr. teaches a system, wherein:
	- the patient medical input information further comprises patient vital sign information (Green, Jr., paragraphs [0237] and [0434]; Paragraph [0237] teaches that the clinical module 512 supports the following operations: creating clinical documentation for use in capturing clinical data during an encounter with a patient; indicating to the clinician that the patient encounter has begun by sending the clinician a message via the messaging component 528 that notifies the clinician that the patient has arrived and instructs him or her to retrieve the patient from the waiting room; and automatically entering the patient’s height, weight, and vital signs into the clinical documentation the clinician will complete during the encounter with the patient (i.e., the patient medical input information comprises patient vital sign information).  Paragraph [0434] teaches that this feature is beneficial for increasing the efficiency of clinical document completion.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which incorporate medical software for clinical decision support at the time of the effective filing date of the claimed invention to further modify the system, browser-based operating system, and computer program code taught by Dew, as modified in view of: Myers and Ward, to incorporate a step and feature directed to automatically entering the patient’s vital signs into a clinical document that a clinician will complete during an encounter with a patient, as taught by Green, Jr., in order to increase the efficiency of clinical document completion. See Green, Jr., paragraph [0434]; see also MPEP § 2143 G.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dew et al. (Pub. No. US 2006/0116908), as modified in view of: Myers (Pub. No. US 2004/0254816) and Ward et al. (Pub. No. US 2015/0220689), as applied to claim 38 above, and further in view of:
- Saad et al. (Pub. No. US 2009/0076384).

	Regarding claim 41,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 41 depends on), as described above.
		- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
			- the renderings are displayable in a drill-down fashion such that more detailed renderings can be provided under control of the medical professional via the input device.
		- However, in analogous art of systems for providing step-by-step guidance for medical examination protocols, Saad teaches a system, comprising:
			- the renderings are displayable in a drill-down fashion such that more detailed renderings can be provided under control of the medical professional via the input device (Saad, paragraphs [0003] and [0034]; Paragraph [0003] teaches that [w]hile improving the efficiency of an examination, pre-programmed protocols, particularly those for a general survey exam, are generally designed to step the sonographer through a series of views, measurements, and calculations in regions of the body to determine whether the imaged anatomy is normal or exhibits suspect characteristics (i.e., presenting patient anatomical regions, including both normal and abnormal anatomical regions for use by the medical professional).  At the end of the protocol the sonographer is expected to review the findings of the exam and, if a suspicious condition is indicated, go back to the suspect anatomy and conduct more detailed imaging and analysis.  However, the sonographer may desire to examine suspect anatomy in more detail at the time a possible problem is indicated, particularly if a marginal condition is indicated.   This will generally require that the exam protocol be aborted, and the guided examination of other anatomy by the protocol terminated.  It would be desirable to be able to modify the protocol during its execution to enable the sonographer to branch into selective, more detailed exam steps (i.e., desiring more detailed renderings) and then to continue with the exam protocol to its conclusion.  Paragraph [0034] further teaches that [in a case where a sonographer wants to examine a region in an image indicating a stenosis (i.e., an abnormality)], the sonographer will want to examine that region of the artery in greater detail.  FIG. 8, for instance, illustrates a stenosis at the CCA and indicates six points in the mid CCA where additional measurements should be taken to better define the flow profile at the stenosis.  Further, paragraph [0034] teaches that [i]n accordance with the present invention, the sonographer can modify the pre-programmed carotid protocol by touching the "(New) CCA" template button, which creates a new measurement step in the protocol.  The new measurement step is context-driven, and hence the system is displaying a (New) CCA button when CCA measurements are being taken (i.e., renderings are displayable in a drill-down fashion).  When the sonographer touches the (New) CCA template button a box appears on a system display as shown in FIG. 7, asking the sonographer to define the new measurement step with a label.  The placeholder label “Vessel” is shown in the box where the sonographer is to type a desired name for the new measurement.  In this example the sonographer types in "Stenotic CCA 1", at which moment a newly defined button appears on the touchscreen 18 as illustrated by the “Stenotic CCA 1” button above the Mid CCA button in FIG. 9.  The sonographer then acquires a Doppler image of the CCA, positions the sample volume cursor, and freezes the image as discussed above.  When the sonographer touches the newly defined button, the system launches the measurement tools necessary for a CCA measurement, which in this example include velocity measurements and a caliper tool.  Touching the new CCA button automatically invokes these operations without the involvement of the sonographer, reducing the time needed to conduct the exam.  In this example the sonographer takes the measurements for Stenotic CCA 1, the new button is checked to indicate that the measurements have been taken, and the sonographer proceeds to the next measurement.  FIG. 8 shows that six such measurement points are to be analyzed, and the ultrasound system enables this to be done by allowing the sonographer to create six new protocol step buttons from the (New) CCA template button as shown by Stenotic CCA buttons 1-6 in FIG. 6 (i.e., more detailed renderings are provided under control of the medical professional).  Paragraph [0003] teaches that these features are beneficial, because they help to provide spontaneous detailed exam steps in any automated report generated as a result of the protocol execution.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems for providing step-by-step guidance for medical examination protocols at the time of the effective filing date of the claimed invention to further modify the system taught by Dew, as modified in view of: Myers and Ward, to incorporate steps and features directed to: presenting patient anatomical regions and renderings with the option to receive more detailed renderings under the control of the medical professional, as taught by Saad, in order to provide spontaneous detailed exam steps in any automated report generated as a result of the protocol execution. See Saad, paragraph [0003]; see also MPEP § 2143 G.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dew et al. (Pub. No. US 2006/0116908), as modified in view of: Myers (Pub. No. US 2004/0254816) and Ward et al. (Pub. No. US 2015/0220689), as applied to claim 38 above, and further in view of:
-  Prenelus et al. (Pub. No. US 2010/0082369).

	Regarding claim 53,
		- The combination of: Dew, as modified in view of: Myers and Ward, teaches the limitations of claim 38 (which claim 53 depends on), as described above.
		- The combination of: Dew, as modified in view of: Myers and Ward, does not explicitly teach a system, wherein:
			- the patient medical information comprises a patient location for use in population health, disease, and injury registries.
	- However, in analogous art of digital medical systems, Prenelus teaches a system, wherein:
			- the patient medical information comprises a patient location for use in population health, disease, and injury registries (Prenelus, paragraphs [0029] and [0056]; Paragraph [0056] teaches that patient information acquired can be used to update a patient’s medical record at the XDS registry and repository 410 (i.e., the equivalent of a health, disease, and injury registry).  Further, the XDS registry and repository 410 also includes program code to perform a normalization algorithm.  The normalization algorithm can process the information acquired by the acquisition algorithm and normalize the format.  In certain embodiments, XDS registry and repository 410 can normalize the data acquired from the sources 420-460 into a standard format.  The normalized data is stored in the patient’s medical record with the XDS registry and repository 410 (i.e., determining a patient’s location in a health, disease, and injury registry).  Paragraph [0029] teaches that this feature is beneficial, because it helps to facilitate the tracking of patient outcomes versus compliance via Medical Quality Improvement Consortium (MQIC) and other infrastructure tools.).
	Therefore, it would have been obvious to one of ordinary skill in the art of digital medical systems at the time of the effective filing date of the claimed invention to further modify the system taught by Dew, as modified in view of: Myers and Ward, to incorporate a step and feature directed to storing acquired patient data in a medical registry, as taught by Prenelus, in order to facilitate the tracking of patient outcomes versus compliance. See Prenelus, paragraph [0029]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	-  Liu et al. (Pub. No. US 2004/0168119):  Liu teaches a method, apparatus, and article of manufacture for creating a report using a decision tree displayed to a user, and receiving information about the displayed nodes in the decision tree from the user. See Liu, Abstract.  Further, Liu teaches that a user is able to develop report templates that define possible observations that a person may observations. See Liu, paragraph [0027].  For example, Liu teaches that the method and apparatus allow radiologists to develop report templates that define possible observations that radiologist may observe for a particular type of radiological study, such as chest x-ray or a CT scan of the brain; and allow radiologists to utilize the report templates to record observations and diagnoses for a particular study. See Liu, paragraph [0028].  Further, Liu teaches that a reporting system 100, which comprises one or more interface devices 110. See Liu, paragraph [0029].  The interface device 110 disclosed preferably includes a processor, a monitor (e.g., a CRT, LCD display, etc.), and an input device (e.g., a mouse and/or keyboard). See id.
	- Cohen et al. (Pub. No. US 2009/0062623):  Cohen teaches a system and method for assisting a health care provider in rapidly and accurately detecting medical conditions in a patient. Cohen, paragraph [0012].  Paragraph [0004] teaches that invention incorporates a decision tree, which has nodes corresponding to questions relating to the possible medical conditions. See Cohen, paragraph [0004].  Each question (i.e., medical prompts) is conditionally linked to other questions within the decision tree and leaf nodes represent the medical conditions (i.e., conditional dependency links). Cohen, paragraph [0004].  Questions from the decision tree are presented to the user, and the decision tree is traversed based on responses received from the user to arrive at one or more of the leaf nodes. Cohen, paragraph [0004].  The medical conditions associated with the identified leaf nodes are determined and provided to a health care provider to aid the provider in diagnosing the patient (i.e., the prompts guide a medical professional through a medical protocol pathway to diagnose and treat a patient). Cohen, paragraph [0004].
	- Head (Pub. No. US 2014/0297297):  Head teaches a system, method, and computer-readable media for generating healthcare models based on clinical treatment or diagnostic guidelines and utilizing such models to identify recommended healthcare treatments and/or recommended diagnostics tests or procedures are disclosed. Head, Abstract.  Further, Head teaches that the healthcare treatment model may include one or more decision trees comprising various decision nodes representative of a series of determinations to be made in analyzing patient healthcare data and arriving at a healthcare treatment that is compliant with the clinical guidelines. See Head, paragraphs [0014] and [0050]. Head further teaches that an indication of the additional patient healthcare data that is being requested may be displayed to a clinician via an interface provided by the healthcare treatment selection module(s) 246. Head, paragraph [0055].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686